DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/28/2022. In particular, claim 12 has been amended to include the upper limitation of 1300 g/10 min for the MFR2. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the MFR2 after extrusion is at least 500 g/10 min. However, claim 5 depends from claim 12 which recites an MFR2 after extrusion is 200 g/10 min to 1300 g/10 min. Therefore, claim 5 recites a range that goes beyond claim 12. Claim 5 is indefinite because it is unclear whether the range is intended to be limited by the high endpoint of 1300 g/10 min (in claim 12) or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karjala (US 2006/0199897) as evidence by Bao (WO 2015/135113).
Karjala teaches an example where the polymer Affinity GA 1950 is formulated into a hot melt adhesive by adding a tackifier and wax (Table 15) followed by melting and applying to a substrate (¶ 316). Affinity GA 1950 has a MFR2 (at 2.16kg) of 500 g/10 min as evidenced by Bao, pg. 12, ln. 17-19.
It is noted that independent claim 12 is recited in the product-by-process format by use of the language, “made by a process…” Claims 2-4, 6-10 recite aspects of the product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The final product of the product-by-process limitation in claim 12 is a polyethylene having a MFR2 of 200 g/10 min or more. This feature is present in the prior art as described above. Therefore, the process does not provide any criticality.

Claim(s) 2-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhardt (US 2009/0202847) as evidence by Bao (WO 2015/135113).
Eberhardt teaches an example where the polymer Affinity GA 1950 is mixed into a hot melt adhesive by adding a tackifier and wax followed by melting and applying to a substrate (¶ 32-39). Affinity GA 1950 has a MFR2 (at 2.16kg) of 500 g/10 min as evidenced by Bao, pg. 12, ln. 17-19.
It is noted that independent claim 12 is recited in the product-by-process format by use of the language, “made by a process…” Claims 2-4, 6-10 recite aspects of the product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The final product of the product-by-process limitation in claim 12 is a polyethylene having a MFR2 of 200 g/10 min or more. This feature is present in the prior art as described above. Therefore, the process does not provide any criticality.
Response to Arguments
Applicant's arguments with respect to Nakatani have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant argues that claim 12 recites a radical initiator comprises a non-peroxide radical initiator. This is not persuasive because the claims are recited in the product-by-process format and there is no peroxide present in the claimed process of claim 12, but only in the product by process limitation.
Applicant argues that the product-by-process limitation provides distinctive structural features to the final product. Notably, Applicant states that the use of the radical initiator increases the MFR2 to 200-1300 g/10 min and points to the data in the instant specification where comparative example without the radical initiator has a MFR2 of 116.3 and the inventive examples which use a radical initiator have MFR2 ranging from 319.8-507.0. See Table 2 of the instant specification. This is not persuasive because the applied prior art teaches a polyethylene copolymer having a MFR2 of 500 g/10 min which falls in the claimed range of 200-1300. Thus, the comparative example of the instant specification does not correspond to the prior art copolymer. The data does not show any structural distinctions compared to the applied prior art copolymer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764